DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,659,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application is directed towards a computer program product while U.S. Patent No. 10,659,848 is directed towards a computer implemented method.
Outstanding application 16/839,182 Claim 1
U.S. Patent No. 10,659,848 Claim 1
A computer program product (CPP) comprising: a set of storage device(s); and computer code stored on the set of storage device(s), with the computer code including data and instructions for causing a processor(s) set to perform at least the following operations:
A computer-implemented method (CIM) comprising:
receiving, from a first camera device, a narrow frame video data set including data indicative of a first view of a real world live event, receiving, from a second camera device, a wide frame video data set including data indicative of a second view of a real world live event, with the second view including: (i) substantially all of what is 

receiving, from a second camera device, a wide frame video data set including data indicative of a second view of a real world live event, with the second view including: (i) substantially all of what 

identifying, by machine logic, a set of out-of-narrow-frame object(s) of potential interest that are visible in the additional viewing area but not visible in the first view so that each out-of-narrow-frame object has human understandable identification text respectively assigned to it;
generating an overlay data set including information indicative of the identification text for each out-of-narrow-frame object of the set of out-of-narrow-frame object(s), and
generating an overlay data set including information indicative of the identification text for each out-of-narrow-frame object of the set of out-of-narrow-frame object(s); and
sending the overlay data set to the first camera device for display on a display of the first camera device as an overlay overlaid on the first view.
sending the overlay data set to the first camera device for display on a display of the first camera device as an overlay overlaid on the first view.


Outstanding application 16/839,182 Claim 13
U.S. Patent No. 10,659,848 Claim 13
A computer program product (CPP) comprising: a set of storage device(s); and computer code stored on the set of storage device(s), with the computer code including data and instructions for causing a processor(s) set to perform at least the following operations:
A computer-implemented method (CIM) comprising:

receiving, from a first camera device, a video data set including data indicative of a first view of a real world live event;
identifying, by machine logic, a set of in-narrow-frame object(s) of potential interest that are visible in the first view so that each in-narrow-frame object has human understandable identification text respectively assigned to it;
for each in-narrow-frame object of the set of in-narrow-frame object(s), determining, by machine logic, a respective priority value, generating an overlay data set including information indicative of: (i) the identification text for each in-narrow-frame object of the set of in-narrow-frame object(s), and (ii) the priority value for each in-narrow-frame object of the set of in-narrow-frame object(s), and
for each in-narrow-frame object of the set of in-narrow-frame object(s), determining, by machine logic, a respective priority value;
generating an overlay data set including information indicative of: (i) the identification text for each in-narrow-frame object of the set of in-narrow-frame object(s), and (ii) the priority value for each in-narrow-frame object of the set of in-narrow-frame object(s); and
sending the overlay data set to the first camera device for display on a display of the first camera device as an overlay overlaid on the first view.
sending the overlay data set to the first camera device for display on a display of the first camera device as an overlay overlaid on the first view.





Outstanding application 16/839,182 Claim 18
U.S. Patent No. 10,659,848 Claim 20
A computer program product (CPP) comprising: a set of storage device(s); and computer code stored on the set of storage device(s), with the computer code including data and instructions for causing a processor(s) set to perform at least the following operations:
A computer-implemented method (CIM) comprising:
receiving, from a first camera device, a narrow frame video data set including data indicative of a first view of a real world live event, receiving, from a second camera device, a wide frame video data set including data indicative of a second view of a real world live event, with the second view including: (i) substantially all of what is visible in the first view, and (ii) additional viewing area that is not visible in the first view,
receiving, from a first camera device, a narrow frame video data set including data indicative of a first view of a real world live event;
receiving, from a second camera device, a wide frame video data set including data indicative of a second view of a real world live event, with the second view including: (i) substantially all of what is visible in the first view, and (ii) additional viewing area that is not visible in the first view;
identifying, by machine logic, a set of out-of-narrow-frame object(s) of potential interest that are visible in the additional viewing area but not visible in the first view so that each out-of-narrow-frame object has human understandable identification text respectively assigned to it,
identifying, by machine logic, a set of out-of-narrow-frame object(s) of potential interest that are visible in the additional viewing area but not visible in the first view so that each out-of-narrow-frame object has human understandable identification text respectively assigned to it;

identifying, by machine logic, a set of in-narrow-frame object(s) of potential interest that are visible in the first view so that each in-narrow-frame object has human understandable identification text respectively assigned to it;
for each in-narrow-frame object of the set of in-narrow-frame object(s), determining, by machine logic, a respective priority value, generating an overlay data set including information indicative of: (i) the identification text for each in-narrow-frame object of the set of in-narrow-frame object(s), (ii) the priority value for each in-narrow-frame object of the set of in-narrow-frame object(s), and (iii) the identification text for each out-of-narrow-frame object of the set of out-of-narrow-frame object(s), and
for each in-narrow-frame object of the set of in-narrow-frame object(s), determining, by machine logic, a respective priority value;
generating an overlay data set including information indicative of: (i) the identification text for each in-narrow-frame object of the set of in-narrow-frame object(s), (ii) the priority value for each in-narrow-frame object of the set of in-narrow-frame object(s), and (iii) the identification text for each out-of-narrow-frame object of the set of out-of-narrow-frame object(s); and
sending the overlay data set to the first camera device for display on a display of the first camera device as an overlay overlaid on the first view.
sending the overlay data set to the first camera device for display on a display of the first camera device as an overlay overlaid on the first view.


Allowable Subject Matter
Claims 1-19 are allowable over the prior art. In addition to the art provided by applicant and cited by the examiner in parent application 16/360,384 (now U.S. Patent No. 10,659,848), the examiner cites Davies et al. (2017/0366867, see paragraph 0064 and figs. 6-7), showing that while providing informative annotations to a viewfinder to assist a camera operator or to a broadcast signal to enhance a viewing experience was known, the exact means by which applicant implements said invention still appears novel in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421